 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                  EASTERN DISTRICT OF CALIFORNIA

 7

 8   GEOVANNI PENA,                                  1:21-cv-00833-GSA (PC)

 9                     Plaintiff,
                                                     ORDER TO SUBMIT APPLICATION
10          v.                                       TO PROCEED IN FORMA PAUPERIS
                                                     OR PAY FILING FEE WITHIN 45 DAYS
11   UNITED STATES, et al.,
12                     Defendants.
13

14          Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens

15   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not paid the $402.00 filing fee or

16   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

17          Accordingly, IT IS HEREBY ORDERED that:

18          1. The Clerk’s Office shall send to plaintiff the form for application to proceed in forma

19   pauperis.

20          2. Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

21   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

22   pay the $402.00 filing fee for this action. Failure to comply with this order will result in

23   dismissal of this action.

24
     IT IS SO ORDERED.
25

26      Dated:     June 3, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
